Exhibit 10.15

PLEDGE AND SECURITY AGREEMENT

                            PLEDGE AND SECURITY AGREEMENT, dated as of February
11, 2005, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
“Parent”), KINRO, INC., an Ohio corporation (“Kinro”), LIPPERT COMPONENTS, INC.,
a Delaware corporation (“LCI” and together with Kinro, collectively, the
“Co-Issuers”), and LIPPERT TIRE & AXLE, INC., a Delaware corporation (“LTA” and
together with the Parent and the Co-Issuers collectively, the “Stock Pledgors”),
KINRO HOLDING, INC., a New York corporation (“KHI”), LIPPERT TIRE & AXLE
HOLDING, INC., a New York corporation (“LTHI”), and LIPPERT HOLDING, INC., a New
York corporation (“LHI” and together with KHI and LTHI, the “Partnership
Pledgors”) and each Person who becomes a Subsidiary Guarantor pursuant to
paragraph 5K of the Note Agreement (as hereinafter defined) and is required to
join in this Agreement pursuant to the terms thereof (the Co-Issuers, the
Parent, LTA, KHI, LTHI and such Subsidiary Guarantors collectively referred to
as the “Pledgors” and each individually as a “Pledgor”) in favor of JPMORGAN
CHASE BANK, N.A., as security trustee (in such capacity, the “Trustee”) for the
benefit of the Noteholders (as hereinafter defined).

                            Reference is hereby made to that certain Note
Purchase and Private Shelf Agreement, dated as of February 11, 2005 (as the same
from time to time may be amended, restated, supplemented or otherwise modified,
the “Note Agreement”), by and among the Co-Issuers and the Parent, on the one
hand, and Prudential Investment Management, Inc. (“Prudential”) and each of the
holders from time to time of the Notes, on the other hand, pursuant to which,
subject to the terms and conditions set forth therein, certain affiliates of
Prudential (the “Purchasers” and together with Prudential and their respective
successors and assigns, the “Noteholders”) are willing to consider, in their
sole discretion and within limits which may be authorized for purchase by them
from time to time, the purchase of senior secured promissory notes issued by the
Co-Issuers in an aggregate principal amount of up to $60,000,000 (the “Notes”).
Terms used herein as defined terms and not otherwise defined herein shall have
the meanings given thereto in the Note Agreement.

                            The Parent and each other Pledgor (other than the
Co-Issuers) has jointly and severally guaranteed all liabilities and obligations
of the Co-Issuers under and in respect of the Notes and the Note Agreement. The
Noteholders’ agreement to enter into the Note Agreement and to consider the
purchase from time to time of Notes under the Facility is subject, among other
conditions, to receipt by the Trustee, on behalf of the Noteholders, of this
Pledge Agreement duly executed by the Pledgors. Each Pledgor wishes to grant
security interests in favor of the Trustee, for the benefit of the Trustee and
the Noteholders, in certain of the issued and outstanding capital stock, member
interests, partnership interests and other ownership interests of all
Subsidiaries of such Pledgor in accordance herewith to secure such Pledgor’s
obligations and liabilities in respect of the Notes, the Note Agreement and the
other Transaction Documents.




1

--------------------------------------------------------------------------------




Exhibit 10.15

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I 

                 Section 1.01.    Definitions.     In addition to the terms
defined above, the following words and terms shall have the respective meanings,
and it is hereby agreed with respect thereto, as follows:

                            “Agreement”  shall mean this Pledge and Security
Agreement, as it shall be amended, supplemented or otherwise modified from time
to time.

                            “Obligations”  shall mean, collectively, (a) the due
and punctual payment of (i) the principal of, Yield-Maintenance Amount or other
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Notes when
and as due, whether at maturity, by acceleration, upon one or more dates set for
repayment or prepayment or otherwise, and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (w)
of the Co-Issuers under the Note Agreement, (x) of the Parent under the Parent
Guaranty, (y) of the Subsidiary Guarantors under the Subsidiary Guaranty, (z) of
the Co-Issuers and of the other Credit Parties under any other Transaction
Documents (including this Agreement) to which the Co-Issuers or such other
Credit Parties are or are to be parties and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Co-Issuers
under or pursuant to the Note Agreement and of the Co-Issuers and of the other
Credit Parties under the other Transaction Documents (including the Parent
Guaranty, the Subsidiary Guaranty and this Agreement).

                            “LLC”  shall have the meaning given thereto in
Schedule III.

                            “LLC Documents”  shall have the meaning given
thereto in Schedule III.

                            “Member”  shall mean any member or manager in an
LLC.

                            “Partner”  shall mean any partner in a Partnership.

                            “Partnership”  shall have the meaning given thereto
in Schedule II hereto.

                            “Partnership Documents”  shall have the meaning
given thereto in Schedule II hereto.




2

--------------------------------------------------------------------------------




Exhibit 10.15

ARTICLE II 

                 Section 2.01.    Pledge and Grant of Security Interest.

                            (a)     As security for the payment and performance
in full of its Obligations, each Pledgor hereby transfers, grants, bargains,
sells, conveys, hypothecates, pledges, sets over and delivers unto the Trustee
and grants to the Trustee for its benefit and the ratable benefit of the
Noteholders, a first priority security interest in (i) the shares of capital
stock listed below the name of such Pledgor on Schedule I and any shares of
stock of any Subsidiary obtained in the future by such Pledgor and the
certificates representing all such shares (the “Pledged Stock”), (ii) all of
such Pledgor’s (A) partnership interests and related rights described in
Schedule II, (B) limited liability company membership interests and related
rights described in Schedule III and (C) any other partnership interests,
limited liability company membership interests or other equity interests in any
Subsidiary obtained in the future by such Pledgor (collectively, the “Pledged
Interests”), (iii) all other property that may be delivered to and held by the
Trustee (or its designee as provided in Section 2.01(b)) pursuant to the terms
hereof, (iv) subject to Section 2.05, all payments of dividends and
distributions, including, without limitation, all cash, instruments and other
property (including, without limitation, any security entitlements or investment
property), from time to time received, receivable or otherwise paid or
distributed, in respect of, or in exchange for or upon the conversion of the
securities and other property referred to in clauses (i), (ii) or (iii) above,
(v) subject to Section 2.05, all rights and privileges of such Pledgor with
respect to the securities (including, without limitation, any securities
entitlements) and other property referred to in clauses (i), (ii), (iii) and
(iv) above, (vi) any and all custodial accounts, securities accounts or other
safekeeping accounts in which any of the foregoing property (and any property
described in the following clauses (vii) and (viii)) may be deposited or held
in, and any security entitlements or other rights relating thereto, (vii) any
securities (as defined in the New York Uniform Commercial Code (the “UCC”))
constituted by any of the foregoing, and (viii) all proceeds (as defined in the
UCC) of any of the foregoing (the items referred to in clauses (i) through (vii)
above being collectively referred to as the “Collateral”). The Trustee
acknowledges that the security interest in the Collateral granted herein ranks
equally with and shall be pari passu with the security interest in the
Collateral granted to the Collateral Agent, for the benefit of the Bank Lenders,
pursuant to the Pledge Agreement (as defined in the Bank Credit Agreement) and
that the respective rights of the Collateral Agent and the Trustee with respect
to the Collateral shall be subject to the terms and conditions of the
Intercreditor Agreement.

                            (b)     Upon delivery to the Trustee (or its
designee as set forth below), any stock certificates, notes or other securities
now or hereafter included in the Collateral (the “Pledged Securities”) shall be
accompanied by undated stock powers duly executed in blank or other instruments
of transfer satisfactory to the Trustee, a duly executed Consent, Waiver and
Recognition Agreement substantially in the form of Exhibit A hereto from each of
the companies listed on Schedule II and Schedule III hereto, and by such other
instruments and documents as the Trustee may request. Without limiting Section
2.02(b), (i) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Trustee may request, and
(ii) upon the grant of a security interest in partnership interests, limited
liability company




3

--------------------------------------------------------------------------------




Exhibit 10.15

membership interests or other equity interests in any Person now or hereafter
included in the Collateral, there shall be executed and delivered to the Trustee
(or its designee as set forth below) such instruments of consent, waiver, and
recognition, from the issuer and other equity holders thereof (having provisions
comparable to the Consent, Waiver and Recognition Agreement substantially in the
form of Exhibit A hereto) and such other instruments and documents (including
Uniform Commercial Code financing statements duly executed in proper form for
filing in such offices as the Trustee shall require) as the Trustee may request.
Each delivery of Pledged Securities and each such grant of a security interest
shall be accompanied by a schedule describing the securities, securities
entitlements, investment property and equity interests theretofore and then
being pledged hereunder, which schedule shall be attached hereto as Schedule I,
Schedule II or Schedule III, as applicable, and made a part hereof (provided
that the failure to deliver any such schedule shall not impair the security
interest hereunder of the Trustee in any Pledged Securities or Pledged
Interests). Each schedule so delivered (except to the extent in error) shall
supersede any prior schedules so delivered. So long as the obligations arising
under or in respect of the Bank Credit Agreement are subject to the
Intercreditor Agreement, the Trustee hereby designates the Collateral Agent to
receive and hold any and all certificates, instruments, stock powers or other
items evidencing the Collateral on behalf of the Trustee subject to, and in
accordance with, the terms and provisions of the Intercreditor Agreement.

                 Section 2.02.   Deliveries.

                            (a)     Each Pledgor agrees promptly (i) to deliver
or cause to be delivered to the Trustee (or its designee as provided in Section
2.01(b)) any and all Pledged Securities, and any and all certificates or other
instruments or documents representing Collateral, and any other instruments
referred to in Section 2.01(b)(i) endorsed to the Trustee (or its designee as
provided in Section 2.01(b)) or in blank by an effective endorsement, or (ii) to
cause the certificate to be registered in the name of the Trustee (or its
designee as provided in Section 2.01(b)), upon original issue or registration of
transfer by the issuer thereof.

                            (b)     Upon execution and delivery hereof there
shall be delivered to the Trustee a duly executed Consent, Waiver, and
Recognition Agreement substantially in the form of Exhibit A hereto in respect
of each Partnership and LLC.

                            (c)     With respect to such of the Collateral as
constitutes an uncertificated security, (i) each Pledgor agrees to cause the
issuer to register the Trustee (or its designee as provided in Section 2.01(b))
as the registered owner thereof, upon original issue or registration of transfer
or (ii) the issuer agrees that it will comply with instructions with respect to
such uncertificated security originated by the Trustee without further consent
of the registered owner.

                            (d)     With respect to such of the Collateral as
constitutes a “security entitlement” as defined in Article 8 of the UCC, the
Pledgor agrees to cause the securities intermediary to indicate by book entry
that such security entitlement has been credited to a securities account of the
Trustee.

                            (e)     If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any note or other
instrument (other than an instrument which constitutes chattel paper under the
UCC), such note or other instrument shall be immediately




4

--------------------------------------------------------------------------------




Exhibit 10.15

pledged hereunder and a security interest therein hereby granted to the Trustee,
and the same shall be duly endorsed without recourse or warranty in a manner
reasonably satisfactory to the Trustee and delivered to the Trustee (or its
designee as provided in Section 2.01(b)). If at any time any Pledgor’s right or
interest in any of the Collateral becomes an interest in real property, such
Pledgor immediately shall execute, acknowledge and deliver to Trustee (or its
designee as provided in Section 2.01(b)) such further documents as the Required
Holders reasonably deem necessary or advisable to create a first priority
perfected mortgage lien in favor of the Trustee in such real property interest.

                 Section 2.03.    Representations; Warranties; Covenants. Each
Pledgor hereby represents, warrants and covenants, to and with the Trustee and
the Noteholders that:

                            (a)     (i)  the Pledged Stock has been delivered to
the Trustee (or its designee) in pledge hereunder, and represents that
percentage as set forth on Schedule I of the issued and outstanding shares of
each class of the capital stock of the issuer with respect thereto; and (ii) a
first priority security interest in the Pledged Interests has been granted to
the Trustee hereunder, and the Pledged Interests represent the interests in the
Partnerships and the LLCs as set forth in Schedule II and Schedule III,
respectively;

                            (b)     each Pledgor (i) is and will at all times
continue to be the direct owner, beneficially and of record, of the Collateral
indicated on Schedule I, Schedule II and Schedule III with respect to such
Pledgor, (ii) holds the same free and clear of all Liens, except for the
security interest granted in the Collateral hereunder and except for the
security interest which the Pledgor has concurrently herewith granted to the
Collateral Agent for the benefit of the Bank Lenders on an equal priority and
pari passu basis with the security interest created hereunder to secure the
obligations of the Pledgors under or in respect of the Bank Credit Agreement for
so long as the Intercreditor Agreement is in effect, (iii) will make no
assignment, pledge, hypothecation or transfer of or create or suffer to exist
any security interest in or other Lien on, the Collateral, other than pursuant
hereto, and (iv) subject to Section 2.05, will cause any and all Collateral to
be forthwith deposited with the Trustee (or its designee as provided in Section
2.01(b)) and pledged or otherwise subject to the security interest created
hereunder;

                            (c)     each Pledgor (i) has the power and authority
to pledge or grant a security interest in the Collateral in the manner hereby
done or contemplated and (ii) will defend its title or interest thereto or
therein and the Lien of the Trustee for the ratable benefit of the Noteholders
against any and all other Liens, however arising, of all Persons whomsoever.

                            (d)     no consent or approval (i) of any
Governmental Authority or any securities exchange or (ii) of any other Person
except any such Person whose consent has been obtained in writing and delivered
to the Trustee, was or is necessary to the validity of the pledge or grant of a
security interest effected hereby;

                            (e)     (i) when the Pledged Securities,
certificates, instruments or other documents representing or evidencing the
Collateral are delivered to the Trustee (or its designee as provided in Section
2.01(b)) in accordance with this Agreement, the Trustee will have a valid and
perfected first Lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations; and (ii) when
Uniform Commercial Code




5

--------------------------------------------------------------------------------




Exhibit 10.15

Financing Statements in the form of Exhibit B hereto naming the appropriate
Pledgor in accordance with Schedule II or Schedule III (as applicable) as debtor
and the Trustee as secured party are filed in the respective offices as set
forth in Schedule 2.03 hereto, the Trustee will have a valid and perfected first
Lien upon and security interest in such Pledged Interests as security for the
payment and performance of the Obligations;

                            (f)      the pledge and the grant of a security
interest effected hereby are effective to vest in the Trustee, on behalf of
itself and the Noteholders, the rights of the Trustee in the Collateral as set
forth herein.

                 Section 2.04.    Registration in Nominee Name, Denominations;
Further Assurances.

                            (a)     The Trustee, on behalf of itself and the
Noteholders, shall have the right (in its sole and absolute discretion) to hold
the Pledged Securities and Pledged Interests in its own name, the name of its
nominee or designee or the name of the applicable Pledgor, endorsed or assigned
in blank or in favor of the Trustee (or its designee as provided in Section
2.01(b)). Each Pledgor will promptly give to the Trustee copies of any notices
or other communications received by it with respect to Pledged Securities or
Pledged Interests. The Trustee shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement (and the
surrender of any certificates to the issuer or any agent thereof for such
purpose shall not constitute a release of the security interest of the Trustee
in any such Pledged Securities represented thereby). If at any time the Pledged
Interests are represented or evidenced by any certificates, the same shall
promptly be delivered to the Trustee (or its designee as provided in Section
2.012(b)) in pledge hereunder together with any instruments of transfer
requested by the Trustee.

                            (b)     Each Pledgor agrees, at its expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Trustee may from time
to time reasonably request to better assure, preserve, protect and perfect the
pledge and the security interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the pledge, and the granting of the
security interest hereunder and the filing of any financing statements or other
documents in connection herewith.

                 Section 2.05.    Voting Rights; Dividends.

                            (a)     Unless and until an Event of Default shall
have occurred and be continuing;

                                            (i)        The Pledgors shall be
entitled to exercise any and all voting and/or other consensual rights and
powers accruing to them as owners of Pledged Securities and Pledged Interests
for any purpose consistent with the terms of this Agreement, the Note Agreement
and the other Transaction Documents; provided, however, that such action would
not adversely affect the rights inuring to a holder of the Pledged Securities
and Pledged Interests or the rights and remedies of any of the Noteholders or
the Trustee under this Agreement or any other Transaction Document or the
ability of the Noteholders or the Trustee to exercise the same.




6

--------------------------------------------------------------------------------




Exhibit 10.15

                                            (ii)        Each Pledgor shall be
entitled to receive and retain any and all cash dividends and distributions paid
on the Pledged Securities and cash distributions in respect of the Pledged
Interests to the extent and only to the extent that such cash dividends and cash
distributions are permitted by, and otherwise paid in accordance with, the terms
and conditions of the Note Agreement, the Intercreditor Agreement, the other
Transaction Documents and applicable laws. All noncash dividends and
distributions, and all dividends and distributions (whether in cash or
otherwise) in connection with a partial or total liquidation or dissolution,
return of capital, capital surplus or paid-in surplus, and all other payments,
dividends, and distributions made on or in respect of the Pledged Securities or
Pledged Interests, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock of the issuer of any Pledged Securities or any amendment of any
Partnership Document or LLC Document or the admission or withdrawal of any
Partner or Member, or received in exchange for Pledged Securities or Pledged
Interests or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer or Partnership may be a party or otherwise, shall (except as otherwise
provided in the preceding sentence) be and become part of the Collateral, and,
if received by a Pledgor, shall not be commingled by such Pledgor with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Trustee and shall be forthwith
delivered to the Trustee (or its designee as provided in Section 2.01(b)) in the
same form as so received (with any necessary endorsement)(any such cash to be
applied in accordance with Section 2.07).

                            (b)     Upon the occurrence and during the
continuation of an Event of Default, all rights of the Pledgors to exercise the
voting and consensual rights and powers they are entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.05, shall cease, and all such rights shall
thereupon become vested in the Trustee, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers.

                            (c)     Upon the occurrence and during the
continuation of an Event of Default, all rights of each Pledgor to dividends and
other distributions that such Pledgor is authorized to receive pursuant to the
first sentence of paragraph (a)(ii) above shall cease, and all such rights shall
thereupon become vested in the Trustee, which shall have the sole and exclusive
right and authority to receive and retain such dividends and other
distributions. All dividends and other distributions received by any Pledgor
contrary to the provisions of this Section 2.05 shall be held in trust for the
benefit of the Trustee, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Trustee or its designee upon
demand in the same form as so received (with any necessary endorsement) and
shall be applied in accordance with the provisions of Section 2.07.

                 Section 2.06.    Possession, Sale of Collateral, Etc.

                            (a)     Upon the occurrence and during the
continuation of an Event of Default, the Trustee may sell or cause to be sold,
whenever it shall decide, in one or more sales or parcels, at such prices as it
may deem best, and for cash, on credit or for future delivery, without
assumption of any credit risk, all or any portion of the Collateral, at any
broker’s board or at public or private sale, without demand of performance or
notice of intention to sell or of time or place of sale (except ten (10) days’
written notice to the Pledgor thereof of the time and place of such sale or




7

--------------------------------------------------------------------------------




Exhibit 10.15

other intended disposition of the Collateral, except any Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, which notice each Pledgor hereby agrees to be
commercially reasonable and shall constitute “reasonably authenticated
notification of disposition” within the meaning of Section 9-611(b) of the UCC),
and such other notices as may be required by applicable statute and cannot be
waived), and any Person may be the purchaser of all or any portion of the
Collateral so sold and thereafter hold the same absolutely, free from any claim
or right of whatever kind, including any equity of redemption, of any Pledgor,
any such demand, notice, claim, right or equity being hereby expressly waived
and released. The Trustee shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof. At any sale or sales made pursuant to this Agreement, any Noteholder
may bid for or purchase, free from any claim or right of whatever kind,
including any equity of redemption of any Pledgor, any such demand, notice,
claim, right or equity being hereby expressly waived and released, all or any
portion of the Collateral offered for sale, and may make any payment on account
thereof by using any claim for money then due and payable to such Noteholder by
any Pledgor as a credit against the purchase price. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Trustee may (in its sole and absolute discretion)
determine. The Trustee shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Trustee may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Trustee until the sale price is paid in full by the purchaser
or purchasers thereof, but the Trustee shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. For purposes hereof, (a) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (b) the
Trustee shall be free to carry out such sale pursuant to such agreement and (c)
no Pledgor shall be entitled to the return of the Collateral or any portion
thereof subject thereof, notwithstanding the fact that after the Trustee shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. Neither the Trustee nor any
Noteholder shall in any such sale make no representations or warranties with
respect to the Collateral or any part thereof, and shall not be chargeable with
any of the obligations or liabilities of any Pledgor. As an alternative to
exercising the power of sale herein conferred upon it, the Trustee may proceed
by a suit or suits at law or in equity to foreclose upon the Collateral and to
sell the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the UCC as in effect in the State of New York or its
equivalent in other jurisdictions.

                            (b)     Each Pledgor hereby agrees that it will
indemnify and hold the Trustee and the Noteholders, and their respective
officers, directors, employees, agents, and representatives




8

--------------------------------------------------------------------------------




Exhibit 10.15

harmless (except for their own willful misconduct or gross negligence) from and
against any and all claims with respect to the Collateral asserted both before
and after the taking of actual possession or control of the Collateral by the
Trustee pursuant to this Agreement, or arising out of any act or omission of any
party other than the Trustee prior to such taking of actual possession or
control by the Trustee, or arising out of any act or omission of such Pledgor,
or any agents thereof, before or after the commencement of such actual
possession or control by the Trustee. In any action hereunder, the Trustee shall
be entitled to the appointment, without notice, of a receiver to take possession
of all or any portion of the Collateral and to exercise such powers as the court
shall confer upon such receiver. Notwithstanding the foregoing, upon the
occurrence of an Event of Default, and during the continuation of such Event of
Default, the Trustee shall be entitled to apply, without prior notice to any
Pledgor, any cash or cash items constituting Collateral in the possession of the
Trustee to payment of the Obligations.

                 Section 2.07.    Application of Proceeds.

                            (a)     Each Pledgor hereby agrees that it shall
upon the occurrence and during the continuation of an Event of Default,
(i) immediately turn over to the Trustee (or its designee as provided in Section
2.01(b)) any instruments (with appropriate endorsements) or other items
constituting Collateral not then in the possession of the Trustee (or its
designee as provided in Section 2.01(b)), the possession of which is required
for the perfection of the Trustee’s security interest for its benefit and the
ratable benefit of the Noteholders, all of which shall be held in trust for the
benefit of the Trustee for its benefit and the ratable benefit of the
Noteholders and not commingled prior to its coming into the Trustee’s (or its
designee’s) possession, and (ii) take all steps necessary to cause all sums,
monies, royalties, fees, commissions, charges, payments, advances, income,
profits, and other amounts constituting proceeds of any Collateral to be
deposited directly in an account of the Pledgor (or any of them) with the
Trustee and to cause such sums to be applied to the satisfaction of the
Obligations.

                            (b)     Subject to the terms of the Intercreditor
Agreement, all proceeds from any collection or sale of the Collateral pursuant
hereto, all Collateral consisting of cash, and all deposits in accounts of any
Pledgor with the Trustee (or its designee as provided in Section 2.01(b)) shall
be applied (i) first, to the payment of the fees and expenses of the Trustee
incurred pursuant to, and any other Obligations payable to the Trustee under,
this Agreement or any other Transaction Document, including costs and expenses
of collection or sale, reimbursement of any advances, and any other costs or
expenses in connection with the exercise of any rights or remedies hereunder or
thereunder (including, without limitation, reasonable fees and disbursements of
counsel), (ii) second, to the payment in full of the Obligations owed to the
Noteholders in respect of the Notes and the Note Agreement, pro rata as among
the Noteholders in accordance with the amounts of such Obligations owed to them,
and (iii) third, to the payment of the Obligations (other than those referred to
above) pro rata as among the Noteholders in accordance with the amounts of such
Obligations owed to them. Any amounts remaining after such applications shall be
remitted to the Pledgors or as a court of competent jurisdiction may otherwise
direct. The Trustee shall have absolute discretion as to the time of application
of any such proceeds, cash, or balances in accordance with this Agreement.




9

--------------------------------------------------------------------------------




Exhibit 10.15

                 Section 2.08.    Power of Attorney.

                            (a)     Each Pledgor does hereby irrevocably make,
constitute and appoint the Trustee or any officer or designee thereof its true
and lawful attorney-in-fact with full power in the name of the Trustee, and of
such Pledgor, with power of substitution, to, upon the occurrence and during the
continuation of an Event of Default, receive, open and dispose of all mail
addressed to such Pledgor, to endorse any note, check, draft, money order, or
other evidence of payment relating to the Collateral that may come into the
possession of the Trustee, with full power and right to cause the mail of such
Pledgor to be transferred to the Trustee’s own offices or otherwise; to
communicate with any issuer of Pledged Securities or any Partnership or LLC; to
commence or prosecute any suits, actions or proceedings to collect or otherwise
realize upon any Collateral or enforce any rights in respect thereof; to settle,
compromise, adjust or defend any claims in respect of any Collateral; to notify
any issuer of Pledged Securities or any Partnership or LLC, or otherwise require
them to make payment directly to the Trustee; to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do any and all other acts necessary or proper to carry
out the intent of this Agreement and each other Transaction Document and the
grant, confirmation and continuation of the security interests hereunder and
thereunder. Such power of attorney is coupled with an interest and is
irrevocable, and shall survive the bankruptcy, insolvency or dissolution of any
or all of the Pledgors. Nothing herein contained shall be construed as requiring
or obligating the Trustee or any Noteholder to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Trustee or any other Noteholder, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Trustee and the Noteholders shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct. The provisions of this Section
shall in no event relieve any Pledgor of any of its obligations hereunder or
under the other Transaction Documents with respect to the Collateral or any part
thereof or impose any obligation on the Trustee to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Trustee or any Noteholders of any other or further right
that it may have on the date of this Agreement or hereafter, whether hereunder,
under any other Transaction Document, by law or otherwise. Any sale of
Collateral pursuant to the provisions of this Section shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
UCC or its equivalent in other jurisdictions.

                            (b)     Without limiting the preceding paragraph,
each Pledgor does hereby further irrevocably make, constitute and appoint the
Trustee or any officer or designee thereof its true and lawful attorney-in-fact
with full power in the name of the Trustee and of such Pledgor, with power of
substitution, (i) to enforce all of such Pledgor’s rights under and pursuant to
all agreements with respect to the Collateral, all for the sole benefit of
itself and the Trustee and the Noteholders, (ii) to enter into and perform such
agreements as may be reasonably necessary in order to carry out the terms,
covenants and conditions of this Agreement that are required to be observed or
performed by such Pledgor, (iii) to execute such other and further mortgages,
pledges and assignments of the Collateral and filings or recordations in respect
thereof as the




10

--------------------------------------------------------------------------------




Exhibit 10.15

Trustee may require for the purpose of protecting, maintaining or enforcing the
security interest of the Trustee hereunder for the ratable benefit of itself and
the Noteholders, (iv) to act as authorized in the following Section hereof, and
(v) to do any and all other things reasonably necessary or proper to carry out
the intention of this Agreement and the grant, confirmation, continuation and
perfection of the security interests hereunder. Such power of attorney is
coupled with an interest and is irrevocable, and shall survive the insolvency,
bankruptcy, or dissolution of any or all of the Pledgors.

                 Section 2.09.     Financing Statements, Direct Payments,
Confirmation   Each Pledgor hereby authorizes the Trustee to file Uniform
Commercial Code financing statements (and any other filings) required in
connection with the perfection or preservation of the security interest
hereunder in respect of all or any part of the Collateral, and amendments
thereto and continuations thereof with regard to such Collateral, without such
Pledgor’s signature, or, in the alternative, to execute such items on behalf of
such Pledgor pursuant to the powers of attorney granted in the preceding
Section. Each Pledgor further authorizes the Trustee to confirm with any issuer
of Pledged Securities or any Partnership or LLC the amounts payable to such
Pledgor with regard to the Collateral. Each Pledgor hereby further authorizes
the Trustee upon the occurrence and during the continuation of an Event of
Default to notify any issuer of Pledged Securities or any Partnership or LLC
that all sums payable to such Pledgor relating to the Collateral shall be paid
directly to the Trustee.

                 Section 2.10.     Termination.  The security interest granted
hereunder shall terminate when all the Obligations have been fully, finally and
indefeasibly paid and performed and the Facility has been terminated. Thereupon,
the Trustee will, subject to the terms of the Intercreditor Agreement, return to
the Pledgors the Pledged Securities and execute and deliver, at each Pledgor’s
expense, UCC termination statements reasonably requested by such Pledgor
evidencing the release of the security interest hereunder, all without recourse
to or warranty by the Trustee.

                 Section 2.11.     Remedies Not Exclusive.  The remedies
conferred upon or reserved to the Trustee and the Noteholders in this Article
and elsewhere in this Agreement are intended to be in addition to, and not in
limitation of any other remedy available to the Trustee and the Noteholders.

                 Section 2.12.     Securities Laws, etc.  In view of the
position of the Pledgors in relation to the Pledged Securities and Pledged
Interests, or because of other current or future circumstances, issues may arise
under the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statue as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Securities or
Pledged Interests permitted hereunder, the Pledgors understand that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Trustee if the Trustee were to attempt to dispose of all or any part of
the Pledged Securities or Pledged Interests, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Securities
or Pledged Interests could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Trustee in any attempt to
dispose of all or part of the Pledged Securities or Pledged Interests under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. The Pledgors recognize that in light of the foregoing
restrictions and limitations the Trustee may,




11

--------------------------------------------------------------------------------




Exhibit 10.15

with respect to any sale of the Pledged Securities or Pledged Interests, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Securities or Pledged Interests for their own account, for investment,
and not with a view to the distribution or resale thereof. The Pledgors
acknowledge and agree that in light of the foregoing restrictions and
limitations, the Trustee, in its sole and absolute discretion, (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Securities or Pledged Interests or part thereof shall
have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser (including without limitation, any
Partner or Member) to effect such sale. The Pledgors acknowledge and agree that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Trustee shall incur no responsibility or liability
for selling all or any part of the Pledged Securities or Pledged Interests at a
price that the Trustee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Trustee sells.

                 Section 2.13.     No Assumption of Liability.  The pledge and
security interest hereunder is granted as security only and shall not subject
the Trustee or any Noteholder to, or in any way alter or modify, any obligation
or liability of any Pledgor with respect to or arising out of any of the
Collateral. Each Pledgor shall remain liable to, at its own cost and expense,
duly and punctually observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, including, without limitation, the Partnership
Documents and the LLC Documents, all in accordance with the terms and conditions
thereof, and each Pledgor agrees to indemnify and hold harmless the Trustee and
the Noteholders from and against any and all liability for such performance.

ARTICLE III

MISCELLANEOUS

                 Section 3.01.     No Discharge.  All rights of the Trustee
hereunder, the security interest granted hereunder, and the obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way diminished by (i) any lack of validity or
enforceability of the Note Agreement, any other Transaction Document (including
this Agreement, the Parent Guaranty or the Subsidiary Guaranty), any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (ii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations or any
other amendment or waiver of or any consent to any departure from the Note
Agreement, any other Transaction Document or any other agreement or instrument
relating to the foregoing, (iii) any exchange, release or nonperfection of any
other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations, (iv) any
exercise or nonexercise by the Trustee or any Noteholder of any right, remedy,
power or privilege




12

--------------------------------------------------------------------------------




Exhibit 10.15

under or in respect of this Agreement, any other Transaction Document or
applicable law, including, without limitation, any failure by the Trustee or any
Noteholder to setoff or release in whole or in part any balance of any deposit
account or credit on its books in favor of any Credit Party or any waiver,
consent, extension, indulgence or other action or inaction in respect of any
thereof, or (v) any other act or thing or omission or delay to do any other act
or thing which may or might in any manner or to any extent vary the risk of any
Credit Party or would otherwise, but for this specific provision to the
contrary, operate as a discharge of or exonerate any Pledgor as a matter of law.

                 Section 3.02.    Amendment; Waiver.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by any Pledgor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee with the written consent of the Required Holders Any
such waiver, consent or approval shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in the same, similar or other circumstances. No waiver by the Trustee of
any breach or default of or by any Pledgor under this Agreement shall be deemed
a waiver of any other previous breach or default or any thereafter occurring.

                 Section 3.03.    Survival; Severability.

                            (a)     All covenants, agreements, representations
and warranties made by the Pledgors herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Transaction Document shall be considered to have been
relied upon by the Trustee and the Noteholders and shall survive the making by
the Co-Issuers of the Notes, and the execution and delivery of any Notes to the
Noteholders, regardless of any investigation made by the Noteholders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Note or any other fee or amount payable under
this Agreement or any other Transaction Document is outstanding and unpaid and
as long as the Facility has not been terminated.

                            (b)     Any provision of this Agreement that is
illegal, invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without invalidating the remaining provisions hereof or
affecting the legality, validity or enforceability of such provisions in any
other jurisdiction. The parties hereto agree to negotiate in good faith to
replace any illegal, invalid or unenforceable provision of this Agreement with a
legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                 Section 3.04.     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor, or the Trustee that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. No Pledgor may assign or transfer any of its
rights or obligations hereunder or any interest herein or in the Collateral
except as expressly contemplated by this




13

--------------------------------------------------------------------------------




Exhibit 10.15

Agreement or the other Transaction Documents (and any such attempted assignment
shall be void).

                 Section 3.05.     GOVERNING LAW.   THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

                 Section 3.06.     Headings.  The Article and Section headings
in this Agreement are for convenience only and shall not affect the construction
hereof.

                 Section 3.07.     Notices.  Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Paragraph 13I of the
Note Agreement. Communications and notices to the Trustee shall be given to it
at its address at 4 New York Plaza, 15th Floor, New York, New York 10004, Attn:
Institutional Trust Services, Fax No. 212-623-6166, or to such other address as
shall have been designated by notice duly given hereunder. Communications and
notices to any Pledgor shall be given to it at its address set forth in Schedule
3.07 hereto, or to such other address as shall have been designated by notice
duly given hereunder.

                 Section 3.08.     Reimbursement of the Trustee.

                            (a)     The Pledgors jointly and severally agree to
pay upon demand to the Trustee the amount of any and all reasonable and
documented expenses, including the reasonable and documented fees and expenses
of its counsel and of any experts or agents, that the Trustee may incur in
connection with (i) the administration of this Agreement and the other
Transaction Documents, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Trustee hereunder, or (iv)
the failure by any Pledgor to perform or observe any of the provisions hereof.
If the Pledgors shall fail to do any act or thing that they have covenanted to
do hereunder or any representation or warranty of the Pledgors hereunder shall
be breached, the Trustee may (but shall not be obligated to) do the same or
cause it to be done or remedy any such breach and there shall be added to the
Obligations the cost or expense incurred by the Trustee in so doing.

                            (b)     Without limitation of their indemnification
obligations under the other Transaction Documents, the Pledgors jointly and
severally agree to indemnify the Trustee and the Noteholders and their
respective officers, directors, employees, agents, attorneys, and
representatives (“Indemnitees”) against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees and expenses, incurred by or asserted against any of
them arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating hereto or to the Collateral, whether or not
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee.




14

--------------------------------------------------------------------------------




Exhibit 10.15

                            (c)     Any amounts payable as provided hereunder
shall be additional Obligations secured hereby. The provisions of this Section
shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Transaction Document or any investigation made by or on behalf of the Trustee or
any Noteholder. All amounts due under this Section shall be payable on written
demand therefor and shall bear interest at the default rate (as provided in the
Note Agreement and the Notes).

                 Section 3.09.    Counterparts;  Additional Pledgors.

                            (a)     This Agreement may be executed in separate
counterparts (a facsimile of any executed counterpart having the same effect as
manual delivery thereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.

                            (b)     Upon execution and delivery after the date
hereof by the Trustee and a Subsidiary of the Parent of an instrument in the
form of Exhibit C hereto, such Subsidiary shall become a Pledgor hereunder with
the same force and effect as if originally named as a Pledgor herein. The
execution and delivery of such instrument shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of, or the failure
to add, any new Pledgor as a party hereto, in each case whether or not required
under the Note Agreement.

                 Section 3.10.    Entire Agreement; Jurisdiction; Consent to
Service of Process.

                            (a)     Except as expressly herein provided, this
Agreement and the other Transaction Documents constitute the entire agreement
among the parties relating to the subject matter hereof. Any previous agreement
among the parties with respect to the transactions contemplated hereunder is
superseded by this Agreement and the other Transaction Documents. Except as
expressly provided herein or in the other Transaction Documents, nothing in this
Agreement or in any other Transaction Document, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement or
such other Transaction Documents.

                            (b)     Each Pledgor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Trustee or any Noteholder may otherwise have to bring any action or proceeding
relating to this Agreement against any Pledgor or its properties in the courts
of any jurisdiction.




15

--------------------------------------------------------------------------------




Exhibit 10.15

                            (c)     Each Pledgor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in the preceding paragraph. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                            (d)     Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
3.07. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

                 Section 3.11.    WAIVER OF JURY TRIAL.   EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.




16

--------------------------------------------------------------------------------




Exhibit 10.15

                            IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed and delivered by their respective officers or
representatives as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A. DREW INDUSTRIES INCORPORATED as Collateral Agent      
By: /s/ Larry O’Brien  By: /s/ Fredric M. Zinn       ——————————————
      ——————————————       Name: Larry O’Brien       Name: Fredric M. Zinn
      Title:   Vice President       Title:   Executive Vice President and Chief
                  Financial Officer           KINRO, INC.                By: /s/
Fredric M. Zinn          ——————————————          Name: Fredric M. Zinn   
      Title:   Vice President            LIPPERT TIRE & AXLE, INC.             
  By: /s/ Fredric M. Zinn          ——————————————          Name: Fredric M.
Zinn          Title:   Vice President            KINRO HOLDING, INC.            
  By: /s/ Fredric M. Zinn         ——————————————          Name: Fredric M. Zinn
        Title:   Chief Financial Officer           LIPPERT TIRE & AXLE HOLDING,
INC.               By: /s/ Fredric M. Zinn         ——————————————          Name:
Fredric M. Zinn         Title:   Chief Financial Officer    




Annex 1 to Schedule III-17

--------------------------------------------------------------------------------




Exhibit 10.15

 

  LIPPERT COMPONENTS, INC.           By: /s/ Fredric M. Zinn  
      ——————————————          Name: Fredric M. Zinn         Title:   Vice
President           LIPPERT HOLDING, INC.              By: /s/ Fredric M. Zinn 
        ——————————————          Name: Fredric M. Zinn         Title:   Chief
Financial Officer




Annex 1 to Schedule III-18

--------------------------------------------------------------------------------